 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    POLAT SARDALIYEV,                                  No. 2:19-cv-00078-JAM-AC (PS)
12                       Plaintiff,
13           v.                                          ORDER
14    DENIS CASIM, et al.,
15                       Defendants.
16

17          This matter is before the undersigned pursuant to Local Rule 302(c)(21). Pro se plaintiff

18   filed this fee-paid complaint on January 11, 2019. ECF No. 1. On January 14, 2019, the

19   undersigned issued a scheduling order instructing plaintiff to complete service of process on the

20   named defendants within 90 days, warning that the action could be dismissed if service were not

21   accomplished within that time. ECF No. 2. That deadline has now passed, and plaintiff has not

22   yet submitted proof of service upon defendants or taken any other action in this matter.

23          Federal Rule of Civil Procedure 4(m) requires a plaintiff to effectuate service of process

24   on defendants within 90 days after the filing of the complaint. Rule 4(m) states in pertinent part:

25                  If a defendant is not served within 90 days after the complaint is filed,
                    the court—on motion or on its own after notice to the plaintiff—must
26                  dismiss the action without prejudice against that defendant or order
                    that service be made within a specified time. But if the plaintiff
27                  shows good cause for the failure, the court must extend the time for
                    service for an appropriate period.
28
                                                        1
 1   Fed. R. Civ. P. 4(m). Local Rule 210, in turn, requires that proofs of service and waivers of
 2   service of process be filed with the court.
 3          Accordingly, IT IS HEREBY ORDERED that plaintiff shall show cause, in writing,
 4   within 14 days, why the failure to timely serve defendants should not result in a recommendation
 5   that this case be dismissed for failure to prosecute, pursuant to Federal Rule of Civil
 6   Procedure 41(b). If plaintiff fails to respond, the court will recommend dismissal of this case
 7   pursuant to Local Civil Rule 110.
 8   DATED: June 5, 2019
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
